IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 351 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
SETH MULL,                            :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 352 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
SETH MULL,                            :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 353 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
SETH MULL,                            :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 354 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                           :
                                           :
SETH MULL,                                 :
                                           :
                  Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.




      [351 MAL 2021, 352 MAL 2021, 353 MAL 2021 and 354 MAL 2021] - 2